DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The submission filed on 07/11/22 is acknowledged. 

Status of Claims
Claims 1-10 and 12-20 are pending. 
In the submission filed on 07/11/22, claims 1, 6-8, 10 and 12 were amended, claim 11 was cancelled, and no claims were added. Claims 13-20 are withdrawn pursuant to the restriction requirement. (Note Applicant's Response confuses claims 11 and 12 at pp. 10 and 25.)
Claims 1-10 and 12 are rejected.

Response to Arguments
Regarding the objections to the drawings
The objections to the drawings are withdrawn in view of the replacement drawing and amendments to the specification. 
Nonetheless, the following notes are provided for clarification of the record.
Applicant states (Response, p. 12) that replacement Fig. 3, inter alia, "corrects the reference numeral for chargeback to '356'." This explanation of this change made to the drawings is incomplete and deemed non-compliant with 37 C.F.R. 1.121(d) ("All changes to the drawings shall be explained, in detail, in either the drawing amendment or remarks section of the amendment paper."). For clarification of the record, it is noted that the reference numeral for the "chargeback" block in Fig. 3 has been changed from "358" to "356." As a courtesy to Applicant, the replacement figure has been entered.
Regarding the rejection under 35 U.S.C. 101
Applicant's arguments have been fully considered but are not persuasive. 
As Applicant concedes, the claims "identify[] merchant account takeover and blacklist[] an electronic device so that it cannot be used to conduct additional potentially fraudulent transactions" (Response, p. 14). Contrary to Applicant's assertion, this is a business solution to a business problem, not a technical solution to a technical problem. Contrary to Applicant's assertion, the claims are directed to an abstract idea (the specific abstract idea is indicated in the rejection) that falls under one or more rubrics of "certain methods of organizing human activity" as set forth in the Guidance, for example, mitigating risk. Contrary to Applicant's assertion, the blacklisting operation (aside from the generic computer elements associated with it) is not an "additional element" and hence does not integrate the abstract idea into a practical application. Although the claims recite computer elements (see Response, p. 13), these elements are strictly generic. Finally, in view of the instant rejections over the prior art, the claims, whether each is considered as individual elements or as a whole, are not improvements. In any event, any putative improvement would be an improvement in the abstract idea, not in technology/computers; such an improvement is not patent eligible. See Subject Matter Eligibility Guidelines: October 2019 Update, p. 13.
Regarding the rejections under 35 U.S.C. 112
The claims rejections under 35 U.S.C. 112 in the previous Office Action have been withdrawn in part/revised in view of the claim amendments.
Regarding the rejections under 35 U.S.C. 102 and 103
Applicant's arguments have been fully considered but are not persuasive or are moot in view of the new combination of prior art being used in the current rejection.
Applicant's arguments (Response, pp. 19-26) are in significant part conclusory statements. 
It is noted that Klebanoff 0028-0032, cited by Applicant, has not been cited in the past or current rejections.
Regarding step C, namely, "determining, by the fraud processing computer program, that the fraudulent transaction is associated with an account in the digital wallet that is linked to a merchant account": Klebanoff 0025 teaches that transaction data and fraud data may be maintained in two separate databases or combined in a single database, and can be sorted by, inter alia, merchant name or merchant category code (MCC), and that counts may be taken of transactions and accounts by, inter alia, merchant name or (MCC). This indicates that transactions are identified as/determined to be associated/linked with merchant accounts. Klebanoff 0078 contains similar teachings.
Regarding step E, namely, "determining that the transaction history for the customer only includes valid transactions with the merchant prior to the fraudulent transaction": Klebanoff 0027 teaches identifying "compromised accounts for which there is a 'clean window' of valid transactions conducted before the first reported fraudulent transaction." A "clean window" indicates "only valid transactions."
Regarding step G, namely, "determining that the transaction history for the customer includes a digital wallet transaction with the account in the digital wallet that is linked to the merchant account": as per the explanation regarding step C, above, Klebanoff 0025 teaches determining transactions of an account linked to a merchant account. Klebanoff 0004 teaches that the term "payment card" refers to both physical payment cards and virtual/digital/electronic payment cards employing digital wallets. Thus, when Klebanoff speaks of transactions, this includes both physical payment card transactions and digital wallet transactions. Accordingly, the determining of transactions linked to a merchant account taught in Klebanoff 0025 covers both physical payment card transactions and digital wallet transactions.
Regarding step H, namely, "blacklisting, by the fraud processing computer program, an electronic device associated with the digital wallet," Nolan explicitly teaches blacklisting an electronic device: e.g., 0402 ("blacklisted device"), claim 4 ("blacklisted device"). 

Election/Restrictions
Applicant traverses the restriction requirement, arguing that there would not be a serious search and examination burden in view of overlapping classifications. In response, it is noted that it is not only the classifications but also the different search strategies and search queries that are required that create a serious search/examination burden. Accordingly, the restriction requirement is maintained and made final.  
For clarification of the record, it is noted that, contrary to Applicant's assertion (Response, p. 10), the restriction requirement is not an election of species requirement.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 and 12 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more.
In the instant case, claim 1 is directed to a method "for identifying a fraud type in fraudulent digital wallet transactions."
Claim 1 is directed to the abstract idea of "determining that a fraudulent transaction is a specific kind of fraud, namely, merchant account takeover fraud," which is grouped under "certain methods of organizing human activity," specifically, "fundamental economic practices or principles," "commercial or legal interactions" and/or "managing personal behavior or relationships or interactions between people" in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites "receiving … from a fraud detection system, an identification of a fraudulent transaction for a customer with a merchant; determining … that the fraudulent transaction was conducted using a … wallet; determining … that the fraudulent transaction is associated with an account … that is  linked to a merchant account; retrieving … a transaction history for the customer with the merchant; and determining … that the fraudulent transaction is a result of merchant account takeover by: determining that the transaction history for the customer only includes valid transactions with the merchant prior to the fraudulent transaction; determining that the transaction history for the customer includes only valid … wallet transactions with the merchant prior to the fraudulent transaction; and determining that the transaction history for the customer includes a … wallet transaction with the account … that is linked to the merchant account; and blacklisting … the … wallet." Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim, such as "a fraud processing computer program executed by an electronic device," "an electronic device associated with the digital wallet," and "digital" (wallet) represent the use of a computer as a tool to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate or implement) the acts of determining that a fraudulent transaction is a specific kind of fraud, namely, merchant account takeover fraud, specifically, as recited above.
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describes the concept of determining that a fraudulent transaction is a specific kind of fraud, namely, merchant account takeover fraud, specifically, as recited above, using computer technology (e.g., computer processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A),(f) & (h)). 
Hence, claim 1 is not patent eligible.
Dependent claims 2-10 and 12 describe operations related to those of the abstract idea (claims 7-10, 12), additional detail of the operations of the abstract idea (claims 2-6), and/or generic computer elements (claims 2-5, 7-9, 12). Thus, the dependent claims further describe the abstract idea and the use of the processor or computer system to automate or implement the abstract idea. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the use of the computer in each step does no more than employ the computer as a tool to carry out functions corresponding to the acts performed in the abstract idea. Merely applying instructions by reciting the computing structure as a tool to implement the claimed limitations (see MPEP 2106.05(f)) or merely linking the use of the judicial exception to a particular technological environment or field of use (MPEP § 2106.05(h)), does not serve to provide significantly more than the abstract idea.

Claim Rejections - 35 U.S.C. § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Antecedent Basis
Claim 7 recites "determining … a linked merchant account." The relationship between the recited linked merchant account and that of base claim 1 is not clear.  

Unclear Scope
Claim 7 recites "determining, by the fraud processing computer program, that the fraudulent transaction is a result of digital wallet takeover comprises by determining that the fraudulent transaction was not conducted using a digital wallet or determining, by the fraud processing computer program, that the fraudulent transaction was not associated with a linked merchant account." As best understood, the most closely related subject matter in Applicant's disclosure is found in the specification at 0068-0070 and in Fig. 4 (410, 420, 425). In contrast to the claim recitation, these portions of the disclosure teach that the fraudulent transaction is determined to be the result of digital wallet takeover when the fraudulent transaction was not conducted using a digital wallet and when the fraudulent transaction was not associated with a linked merchant account. That is, the disclosure teaches "and" while the claim recites "or." This apparent contradiction between the claim and the disclosure renders the claim unclear. 
Claims 7 and 8 recite determining … comprises by determining …." The language "comprises by" is not grammatical and renders the sense unclear. As best understood, "comprises by" should be changed to "by."
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).

35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 8 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. 
Claim 7 recites "determining, by the fraud processing computer program, that the fraudulent transaction is a result of digital wallet takeover comprises by determining that the fraudulent transaction was not conducted using a digital wallet or determining, by the fraud processing computer program, that the fraudulent transaction was not associated with a linked merchant account," and similarly claim 8 recites "determining, by the fraud processing computer program, that the fraudulent transaction is a result of digital wallet takeover comprises by determining that the transaction history does not include a valid transaction with the merchant prior to the fraudulent transaction, determining, by the fraud processing computer program, that the transaction history does not include a valid digital wallet transaction with the merchant prior to the fraudulent transaction, or determining, by the fraud processing computer program, that the transaction history does not include a transaction with the linked merchant account." Base claim 1 recites "determining, by the fraud processing computer program, that the fraudulent transaction was conducted using a digital wallet; determining, by the fraud processing computer program, that the fraudulent transaction is associated with an account in the digital wallet that is linked to a merchant account; … determining that the transaction history for the customer only includes valid transactions with the merchant prior to the fraudulent transaction; determining that the transaction history for the customer includes only valid digital wallet transactions with the merchant prior to the fraudulent transaction; and; determining that the transaction history for the customer includes a digital wallet transaction with the account in the digital wallet that is linked to the merchant account." Accordingly, the component operations recited in claims 7 and 8 contradict the recitations of base claim 1. For example, the first component operation of claim 7 is "determining that the fraudulent transaction was not conducted using a digital wallet," but claim 1 recites "determining, by the fraud processing computer program, that the fraudulent transaction was conducted using a digital wallet." Again, the second component operation of claim 7 is "determining, by the fraud processing computer program, that the fraudulent transaction was not associated with a linked merchant account," but claim 1 recites "determining, by the fraud processing computer program, that the fraudulent transaction is associated with an account in the digital wallet that is linked to a merchant account." Just as the component operations of claim 7 contradict the recitations of base claim 1, similarly, the component operations of claim 8 contradict the recitations of base claim 1. Where a dependent claim contradicts its base claim, it does not further limit its base claim. 
In addition, as per Applicant's disclosure, e.g., 0005, 0046, Figs. 2 and 4, the claimed invention is understood to be making a binary determination as to whether the identified fraud is merchant account takeover fraud or digital wallet account takeover fraud. That is to say, Applicant is understood to teach that if it is determined that the identified fraud is merchant account takeover fraud, then the identified fraud is not digital wallet account takeover fraud, and if it is determined that the identified fraud is digital wallet account takeover fraud, then the identified fraud is not merchant account takeover fraud. Accordingly, claims 7 and 8 contradict base claim 1 by reciting determining that the identified fraud is digital wallet account takeover fraud, whereas claim 1 recites that the identified fraud is determined to be merchant account takeover fraud. Where a claim contradicts its base claim, it does not further limit its base claim.
Claim 12 recites "blacklisting, by the fraud processing computer program, an electronic device associated with the digital wallet." Claim 1 has been amended to recite the identical limitation as the last step of claim 1. Accordingly, claim 12 does not further limit its base claim.
Applicant may cancel claims 7, 8 and 12, amend claims 7, 8 and 12 or claim 1, or present a sufficient showing that claims 7, 8 and 12 comply with the statutory requirements.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Klebanoff (U.S. Patent Application Publication No. 2004/0034604 A1), in view of Kurani et al. (U.S. Patent Application Publication No. 2021/0019741 A1), hereafter Kurani, and further in view of Nolan et al. (U.S. Patent Application Publication No. 2019/0034936 A1), hereafter Nolan.

Regarding Claim 1
Klebanoff teaches:
(step A) receiving, by a fraud processing computer program executed by an electronic device and from a fraud detection system, an identification of a fraudulent transaction for a customer with a merchant; (0011, 0026)
(step C) determining, by the fraud processing computer program, that the fraudulent transaction is associated with an account in the digital wallet that is linked to a merchant account; (0025 "[transaction] data can be sorted by … merchant name, acquirer bank ID, merchant category code (MCC)" (i.e., transaction's associated (linked) merchant (account) is determined), 0078 "the procedure identifies (determines) all merchants that were associated (linked) with the payment account [with which the merchant conducted a transaction]") 
(step D) retrieving, by the fraud processing computer program,  a transaction history for the customer with the merchant (0011, 0025-0027); and determining, by the fraud processing computer program, that the fraudulent transaction is a result of merchant account takeover by: (0011, 0031 "merchant is identified as a potential point of compromise," "associated merchant accounts are identified as suspect merchant accounts")
(step E) determining that the transaction history for the customer only includes valid transactions with the merchant prior to the fraudulent transaction; (Abstract, 0027 "identifying … a 'clean window' of valid transactions conducted before the first reported fraudulent transaction") 
(step F) determining that the transaction history for the customer includes only valid digital wallet transactions with the merchant prior to the fraudulent transaction; and (Note: under broadest reasonable interpretation, determining that the transaction history includes no invalid digital transactions teaches determining that the transaction history includes only valid digital wallet transactions, i.e., demonstration in the prior art of the absence of physical card transactions is not required; Abstract, 0027, 0025, and per 0004 ("the term 'payment card' includes … virtual payment cards, in which the payment account information is stored in … a digital wallet") the payment card transaction data identified (determined) in 0025, 0027 (including, e.g., the clean window) includes digital wallet transactions) 
(step G) determining that the transaction history for the customer includes a digital wallet transaction with the account in the digital wallet that is linked to the merchant account; and (0025 "[transaction] data can be sorted by … merchant name, acquirer bank ID, merchant category code (MCC)" (i.e., it is determined that transaction data (history) includes transaction linked to merchant account), and per 0004 ("the term 'payment card' includes … virtual payment cards, in which the payment account information is stored in … a digital wallet") the transactions of 0025 may be digital wallet transactions)
Klebanoff does not explicitly disclose, but Kurani teaches:
(step B) determining, by the fraud processing computer program, that the fraudulent transaction was conducted using a digital wallet; (0076-0077, 0080 (see 0078-0082 for context), Figs. 5, 6, 8)
Although steps F and G are taught by Klebanoff (see above), alternatively Kurani teaches:
(step F) … digital wallet … (0076-0077, 0080 (see 0078-0082 for context), Figs. 5, 6, 8)
(step G) … digital wallet … (0076-0077, 0080 (see 0078-0082 for context), Figs. 5, 6, 8)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Klebanoff's systems and methods for identifying merchants at which payment accounts have been compromised, by incorporating therein these teachings of Kurani, because (1) determining whether a transaction is digital-card-based or physical-card-based is useful/relevant for assessing fraud risk, see Kurani, citations given above, and (2) Klebanoff implies what Kurani teaches explicitly (e.g., regarding steps B and F, Klebanoff teaches determining a transaction by payment account number (0025) (i.e., a transaction's associated payment account number is determined), and determining that a transaction history includes only valid transactions (0027), where the payment account number is associated with (a digital wallet) payment card (0004), which implies that the specific digital wallet (account) that was used to conduct the transaction is determined, thus implying that it is determined that a transaction (and transactions in a transaction history) is a (are) digital transaction(s)). In addition, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.
Klebanoff does not explicitly disclose, but Nolan teaches:
(step H) blacklisting, by the fraud processing computer program, an electronic device associated with the digital wallet. (0214, 0402, claim 4)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Klebanoff's systems and methods for identifying merchants at which payment accounts have been compromised, by incorporating therein these teachings of Nolan, because doing so would mitigate/prevent the consequences of fraud. See Nolan, 0214, 0402, cp. Klebanoff, 0009-0010. In addition, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Regarding Claim 2
Klebanoff in view of Kurani and Nolan teaches base claim 1. Klebanoff further teaches:
wherein the determination that the fraudulent transaction was conducted using a digital wallet is based on a channel identification for the fraudulent transaction. (0025 "[transaction] data can be sorted by payment account number" (i.e., transaction's associated payment account number is determined), and 0004 "payment account number" is "associated" with "(digital wallet) payment card," (i.e., digital wallet (account) that was used to conduct transaction is determined); note: under broadest reasonable interpretation of "channel," a payment account is deemed a channel, so identification of payment account number is channel identification)

Regarding Claim 4
Klebanoff in view of Kurani and Nolan teaches base claim 1. Klebanoff further teaches:
wherein the determination that the fraudulent transaction is associated with a linked merchant account is based on a merchant identifier associated with the fraudulent transaction. (0025 "[transaction] data can be sorted by … merchant name, acquirer bank ID, merchant category code (MCC)" (i.e., transaction's associated (linked) merchant (account) is determined, based on merchant identifier))

Regarding Claim 6
Klebanoff in view of Kurani and Nolan teaches base claim 1. Klebanoff further teaches:
wherein the transaction history for a predetermined period of time is received. (0025, 0026, 0028)

Regarding Claim 12
Klebanoff in view of Kurani and Nolan teaches base claim 1. Nolan further teaches:
blacklisting, by the fraud processing computer program, an electronic device associated with the digital wallet. (0214, 0402, claim 4)

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Klebanoff (U.S. Patent Application Publication No. 2004/0034604 A1), in view of Kurani et al. (U.S. Patent Application Publication No. 2021/0019741 A1), hereafter Kurani, further in view of Nolan et al. (U.S. Patent Application Publication No. 2019/0034936 A1), hereafter Nolan, and further in view of Isaacson et al. (U.S. Patent Application Publication No. 2018/0025442 A1), hereafter Isaacson.

Regarding Claim 3
Klebanoff in view of Kurani and Nolan teaches base claim 1. Klebanoff in view of Kurani and Nolan does not explicitly disclose, but Isaacson teaches:
wherein the determination that the fraudulent transaction was conducted using a digital wallet is based on a API used by the merchant to conduct the fraudulent transaction. (0106-0110, 0112-0114, 0120, 0245-0252, Fig. 2, 218, 212, Fig. 23, Payment Request API, Payment Handler API, Propriotary (sic) API)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Klebanoff's systems and methods for identifying merchants at which payment accounts have been compromised, by incorporating therein these teachings of Isaacson, because Isaacson's APIs facilitate provision/transfer/ tracking of payment/transaction information between different entities in the payment processing ecosystem, increase user convenience, and reduce fraud. See Isaacson, 0106-0110, 0112-0114, 0120, 0245-0255, cp. Klebanoff, 0009-0010. In addition, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D. 

Regarding Claim 5
Klebanoff in view of Kurani and Nolan teaches base claim 1. Klebanoff in view of Kurani and Nolan does not explicitly disclose, but Isaacson teaches:
wherein the determination that the fraudulent transaction is associated with a linked merchant account is based on a API used by the merchant to conduct the fraudulent transaction.
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Klebanoff's systems and methods for identifying merchants at which payment accounts have been compromised, by incorporating therein these teachings of Isaacson, because Isaacson's APIs facilitate provision/transfer/ tracking of payment/transaction information between different entities in the payment processing ecosystem, increase user convenience, and reduce fraud. See Isaacson, 0106-0110, 0112-0114, 0120, 0245-0255, cp. Klebanoff, 0009-0010. In addition, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Klebanoff (U.S. Patent Application Publication No. 2004/0034604 A1), in view of Kurani et al. (U.S. Patent Application Publication No. 2021/0019741 A1), hereafter Kurani, further in view of Nolan et al. (U.S. Patent Application Publication No. 2019/0034936 A1), hereafter Nolan, and further in view of Lacoss-Arnold (U.S. Patent Application Publication No. 2016/0110709 A1). 


Regarding Claim 7
Klebanoff in view of Kurani and Nolan teaches base claim 1. Klebanoff in view of Kurani and Nolan does not explicitly disclose, but Lacoss-Arnold teaches:
determining, by the fraud processing computer program, that the fraudulent transaction is a result of digital wallet takeover comprises by determining that the fraudulent transaction was not conducted using a digital wallet or determining, by the fraud processing computer program, that the fraudulent transaction was not associated with a linked merchant account. (0015 "Tokens, which represent cardholder account numbers and are associated with a first merchant, are stored … for recurring … or future … transactions. If the first merchant is breached, for example, by a hacker, and the hacker attempts to use one of the tokens as a payment card number for a transaction with a second merchant, then the breach can quickly be traced …." Here, the hacker is determined to be a hacker (i.e., a fraudster who took over the digital account of another customer, which is to say, the transaction is determined to be the result of digital account takeover) when the token used in the transaction is not associated (linked) with the merchant with whom the hacker conducted the transaction.) 
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Klebanoff's systems and methods for identifying merchants at which payment accounts have been compromised, by incorporating therein these teachings of Lacoss-Arnold, because doing so would provide additional/more robust means of detecting fraudulent transactions. See Lacoss-Arnold, 0001-0003, Klebanoff, 0009-0010. In addition, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Regarding Claim 8
Klebanoff in view of Kurani and Nolan teaches base claim 1. Klebanoff in view of Kurani and Nolan does not explicitly disclose, but Lacoss-Arnold teaches:
further comprising: determining, by the fraud processing computer program, that the fraudulent transaction is a result of digital wallet takeover comprises by determining that the transaction history does not include a valid transaction with the merchant prior to the fraudulent transaction, determining, by the fraud processing computer program, that the transaction history does not include a valid digital wallet transaction with the merchant prior to the fraudulent transaction, or determining, by the fraud processing computer program, that the transaction history does not include a transaction with the linked merchant account. (0015 "Tokens, which represent cardholder account numbers and are associated with a first merchant, are stored … for recurring … or future … transactions. If the first merchant is breached, for example, by a hacker, and the hacker attempts to use one of the tokens as a payment card number for a transaction with a second merchant, then the breach can quickly be traced …." Here, the hacker is determined to be a hacker (i.e., a fraudster who took over the digital account of another customer, which is to say, the transaction is determined to be the result of digital account takeover) when the hacker's transaction history does not include a transaction with the merchant with whom the hacker conducted the transaction (linked merchant account))
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Klebanoff's systems and methods for identifying merchants at which payment accounts have been compromised, by incorporating therein these teachings of Lacoss-Arnold, because doing so would provide additional/more robust means of detecting fraudulent transactions. See Lacoss-Arnold, 0001-0003, Klebanoff, 0009-0010. In addition, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Klebanoff (U.S. Patent Application Publication No. 2004/0034604 A1), in view of Kurani et al. (U.S. Patent Application Publication No. 2021/0019741 A1), hereafter Kurani, further in view of Nolan et al. (U.S. Patent Application Publication No. 2019/0034936 A1), hereafter Nolan, and further in view of Domenikos et al. (U.S. Patent Application Publication No. 2010/0293090 A1), hereafter Domenikos. 

Regarding Claim 9
Klebanoff in view of Kurani and Nolan teaches base claim 1. Klebanoff in view of Kurani and Nolan does not explicitly disclose, but Domenikos teaches:
closing an account associated with the digital wallet. (0118)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Klebanoff's systems and methods for identifying merchants at which payment accounts have been compromised, by incorporating therein these teachings of Kramme, because doing so would mitigate/prevent the consequences of identity theft/fraud. See Domenikos, 0003-0005. In addition, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Klebanoff (U.S. Patent Application Publication No. 2004/0034604 A1), in view of Kurani et al. (U.S. Patent Application Publication No. 2021/0019741 A1), hereafter Kurani, further in view of Nolan et al. (U.S. Patent Application Publication No. 2019/0034936 A1), hereafter Nolan, and further in view of Kramme et al. (U.S. Patent No. 11,037,159), hereafter Kramme. 


Regarding Claim 10
Klebanoff in view of Kurani and Nolan teaches base claim 1. Klebanoff in view of Kurani and Nolan does not explicitly disclose, but Kramme teaches:
determining by the fraud processing computer program, that the fraudulent transaction is eligible for a chargeback; and (5:21-40, 45:33-60)
automatically generating by the fraud processing computer program, a chargeback for the fraudulent transaction. (claim 1)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Klebanoff's systems and methods for identifying merchants at which payment accounts have been compromised, by incorporating therein these teachings of Kramme, because doing so would restore the loss suffered by the defrauded customer, where applicable under the pertinent rules of the payment ecosystem. See Kramme, 35:23-36:48. In addition, the combination in question is a matter of (A) Combining prior art elements according to known methods to yield predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. MPEP 2143.I.A., C., D.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DWP/
Examiner, Art Unit 3692

/DANIEL S FELTEN/Primary Examiner, Art Unit 3692